Citation Nr: 0332391	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 40% for 
diabetes associated with herbicide exposure.  

2.  Entitlement to an initial rating in excess of 10% for 
diabetic gastroparesis secondary to diabetes associated with 
herbicide exposure.  

3.  Entitlement to an initial rating in excess of 30% for 
diabetic neuritis of the right hand, dominant, secondary to 
diabetes associated with herbicide exposure.  

4.  Entitlement to an initial rating in excess of 20% for 
diabetic neuritis of the left hand, nondominant, secondary to 
diabetes associated with herbicide exposure.  

5.  Entitlement to an initial rating in excess of 20% for 
diabetic neuritis of the left lower extremity secondary to 
diabetes associated with herbicide exposure.  

6.  Entitlement to an initial rating in excess of 20% for 
diabetic neuritis of the right lower extremity secondary to 
diabetes associated with herbicide exposure.  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the RO which granted the claims of service connection for 
diabetes associated with herbicide exposure, diabetic 
gastroparesis secondary to diabetes associated with herbicide 
exposure, diabetic neuritis of the right hand secondary to 
diabetes associated with herbicide exposure, diabetic 
neuritis of the left hand secondary to diabetes associated 
with herbicide exposure, diabetic neuritis of the left lower 
extremity secondary to diabetes associated with herbicide 
exposure, and diabetic neuritis of the right lower extremity 
secondary to diabetes associated with herbicide exposure; and 
denied the claim of service connection for erectile 
dysfunction secondary to diabetes associated with herbicide 
exposure.  

Although the January 2002 rating decision denied the claim of 
service connection for erectile dysfunction as secondary to 
diabetes associated with herbicide exposure, a subsequent 
March 2003 rating decision by the RO granted service 
connection for the disorder.  Therefore, the issue is no 
longer before the Board.  

In September 2002, the veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU).  
The RO has not adjudicated this issue.  The issue is referred 
to the RO for appropriate action.  

In a January 2002 rating decision, the RO stated that, while 
the veteran reported retinopathy, a VA examination found no 
visual problems.  The RO then decided not to assign a 
separate evaluation for the condition.  The Board observes 
that the RO, in essence, denied the claim of service 
connection for diabetic retinopathy.  In September 2002, the 
veteran argued, in essence, that service connection was 
warranted for retinopathy and that such disorder caused 
constant visual changes and affected the quality of his 
vision.  The Board interprets such statement as a notice of 
disagreement to the claim of service connection for diabetic 
retinopathy.  The RO should issue the veteran and his 
representative a statement of the case and afford them the 
opportunity to perfect an appeal on this issue by filing a 
timely substantive appeal.  


REMAND

The veteran contends that his service-connected diabetes 
associated with herbicide exposure, rated at 40%, diabetic 
gastroparesis, rated at 10%, diabetic neuritis of the right 
hand, rated at 30%, diabetic neuritis of the left hand, rated 
at 20%, diabetic neuritis of the left lower extremity, rated 
at 20%, and diabetic neuritis of the right lower extremity, 
rated at 20%, are more disabling than reflected in the 
original disability rating.  

The Board observes that the RO never sent the veteran a VCAA 
letter regarding his claims for higher initial ratings.  The 
Board notes that the RO sent the veteran a VCAA letter in 
July 2001, but that letter only pertains to the veteran's 
claims for service connection.  The RO should issue the 
veteran a VCAA letter which clearly and specifically informs 
him of the evidence necessary to substantiate his claims for 
higher initial ratings.  Additionally, he should be informed 
of which portion of the information and evidence, if any, is 
to be provided by him and which portion, if any, VA will 
attempt to obtain on his behalf.  

With respect to the veteran's diabetes associated with 
herbicide exposure, the record contains VAMC examination 
reports dated in August 2001 and January 2003.  The veteran 
stated that he sees his doctor for diabetes every three 
months, his private doctor every three months, the urologist 
once a year, the genitourinary doctor once every six months 
to a year, the eye doctor every year, and his foot doctor 
every four months.  The Board observes that the claims file 
contains progress reports from Dr. Rominger, dated September 
1998 to January 2002, a VA outpatient treatment report dated 
in December 2001 and two reports from Dr. Mols-Kowalczewski, 
dated July 29, 2002 and July 30, 2002.  The RO should ensure 
that the claims file contain all pertinent medical reports.  

As it pertains to the veteran's diabetic gastroparesis, the 
record contains a January 2001 letter in which Dr. Mols-
Kowalczewski stated that the veteran is currently being 
treated by a gastroenterology team.  The Board observes that 
the record is unclear as to the identity of this team and it 
does not appear that reports from this team are of record.  
The RO should ask the veteran to clarify the identity of the 
team.  In addition, the Board observes that the medical 
evidence on file does not clearly reveal the current severity 
of his service-connected gastroparesis symptoms.  Therefore, 
the RO should schedule the veteran for a VA gastrointestinal 
examination.  

Concerning the claims for higher initial ratings for the 
service-connected diabetic neuritis of the hands and lower 
extremities, the Board observes that the medical evidence on 
file does not adequately identify the current severity of the 
veteran's service-connected diabetic neuritis of the right 
hand, diabetic neuritis of the left hand, diabetic neuritis 
of the left lower extremity, or diabetic neuritis of the 
right lower extremity.  The RO should schedule the veteran 
for a VA neurology examination to determine the severity of 
the veteran's service-connected bilateral diabetic neuritis 
of the hand and lower extremity.  

In September 2002, the veteran submitted a statement listing 
his health care providers.  The list included Dr. Reizes, Dr. 
MacDonald, and Dr. Holman.  The Board observes that treatment 
records from the above physicians are not of record.  The RO 
should attempt to obtain the above treatment records and 
associate them with the claims file.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	With respect to the claims for higher 
initial ratings, the RO should send the 
veteran and his representative a letter 
that meets all VCAA notice obligations in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Among other things, the 
veteran and his representative should be 
informed of the evidence necessary to 
substantiate his claims for higher 
initial ratings.  The letter should also 
inform the veteran and his representative 
of which portion of the information and 
evidence, if any, is to be provided by 
him and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.  

2.	Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for diabetes, 
diabetic gastroparesis, and diabetic 
neuritis of the lower and upper 
extremities (i.e. hands) from March 2000 
to the present.  Obtain records from each 
health care provider the veteran 
identifies, including those from Drs. 
Reizes, MacDonald, and Holman, that are 
not already of record.  

3.	The RO should schedule the veteran for 
a VA gastrointestinal examination to 
determine the current severity of his 
service-connected diabetic gastroparesis.  
The veteran's claims file should be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should list all 
manifestations of the gastroparesis and 
comment on its severity.  

4.	The RO should schedule the veteran for 
a VA neurological examination to 
determine the current severity of his 
service-connected diabetic neuritis of 
the hands and lower extremities.  The 
veteran's claims file should be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, the examiner should:

a)	Discuss whether the veteran's 
diabetic neuritis of the right and 
left hands results in severe 
incomplete paralysis or compete 
paralysis of the median nerve.   

b)	Discuss whether the veteran's 
diabetic neuritis of the right and 
left lower extremities results in 
moderately severe incomplete 
paralysis, severe incomplete 
paralysis with marked muscular 
atrophy, or compete paralysis of the 
sciatic nerve.  

5.	The veteran should be advised that 
where entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination, an 
original compensation claim shall be 
considered on the basis of the evidence 
of record.  

6.	If the claims are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and should be given an 
appropriate amount of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




